Name: Commission Decision No 1555/77/ECSC of 28 June 1977 amending Decision No 3017/76/ECSC of 8 December 1976 concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-13

 Avis juridique important|31977S1555Commission Decision No 1555/77/ECSC of 28 June 1977 amending Decision No 3017/76/ECSC of 8 December 1976 concerning the obligation of undertakings pursuing a production activity in the steel sector to supply certain data on deliveries of steel Official Journal L 173 , 13/07/1977 P. 0007 - 0009 Greek special edition: Chapter 08 Volume 1 P. 0177 Spanish special edition: Chapter 08 Volume 2 P. 0053 Portuguese special edition Chapter 08 Volume 2 P. 0053 ****( 1 ) OJ NO L 344 , 14 . 12 . 1976 , P . 24 . COMMISSION DECISION NO 1555/77/ECSC OF 28 JUNE 1977 AMENDING DECISION NO 3017/76/ECSC OF 8 DECEMBER 1976 CONCERNING THE OBLIGATION OF UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR TO SUPPLY CERTAIN DATA ON DELIVERIES OF STEEL THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 47 THEREOF , WHEREAS UNDER DECISION NO 3017/76/ECSC OF 8 DECEMBER 1976 ( 1 ) UNDERTAKINGS PURSUING A PRODUCTION ACTIVITY IN THE STEEL SECTOR ARE OBLIGED TO SUPPLY CERTAIN STATISTICS RELATING TO THEIR STEEL DELIVERIES , NAMELY THOSE RELATING TO BEAMS AND SECTIONS , WIRE ROD , REINFORCING BARS , OTHER MERCHANT BARS , HEAVY AND MEDIUM PLATE AND COLD REDUCED SHEET ; WHEREAS , IN ORDER THAT THE OBJECTIONS OF THE ABOVE DECISION MAY BE FULLY ATTAINED AND HAVING REGARD TO THE DETERIORATION OF THE MARKET SITUATION IN RESPECT OF HOT ROLLED COILS AND HOT ROLLED STRIP INCLUDING TUBE STRIP , IT IS NECESSARY THAT THESE PRODUCTS BE MADE SUBJECT TO THE ARRANGEMENTS PROVIDED FOR IN DECISION NO 3017/76/ECSC ; WHEREAS IT IS THEREFORE NECESSARY TO AMEND DECISION NO 3017/76/ECSC , AND IN PARTICULAR ANNEX 1 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 ANNEX 1 TO DECISION NO 3017/76/ECSC OF 8 DECEMBER 1976 IS REPLACED BY ANNEX 1 TO THE PRESENT DECISION . ARTICLE 2 WHEN MAKING THE MONTHLY DECLARATION OF 20 JULY 1977 , UNDERTAKINGS SHALL AT THE SAME TIME SUPPLY PARTICULARS OF THEIR QUARTERLY DELIVERIES , BOTH WITHIN THE COMMON MARKET AND THE THIRD COUNTRIES , DURING THE FIRST SIX MONTHS OF 1974 , THE WHOLE OF 1976 AND THE FIRST AND SECOND QUARTERS OF 1977 , OF THE PRODUCTS SPECIFIED IN PARTS 7 , 8 AND 9 OF ANNEX 1 HERETO . SUCH PARTICULARS SHALL BE SUPPLIED ON A FORM CORRESPONDING TO THAT SET OUT IN ANNEX 2 HERETO . ARTICLE 3 THE UNDERTAKINGS WHICH , BY VIRTUE OF DECISION NO 2/52 OF 23 DECEMBER 1952 AND DECISION NO 6/65 OF 17 MARCH 1965 , ARE EXEMPT FROM PAYMENT OF THE LEVY SHALL BE EXEMPT FROM THE REQUIREMENTS OF THIS DECISION . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 JUNE 1977 . FOR THE COMMISSION THE PRESIDENT ROY JENKINS **** ANNEX 1 EARLY STATISTICS ON DELIVERIES OF CERTAIN STEEL PRODUCTS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC // // COUNTRY : // WORKS : // MONTH : // // COMPANY : // LOCATION : // // // ECSC LEVY NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , THE 20TH OF EACH MONTH WITH FIGURES FOR THE PRECEDING MONTH ( 1 ). // // // TO THE COMMUNITY // TO THIRD COUNTRIES // TOTAL // // UNIT : TONNE // 01 // 02 // ( 01 + 02 ) // // FINISHED ROLLED PRODUCTS OF ORDINARY STEEL : // 1 . BEAMS ( WIDE FLANGED AND OTHER BEAMS , SECTIONS AND CHANNELS OF 80 MM AND OVER ) // 2 . WIRE ROD // 3 . REINFORCING BARS // 4 . OTHER MERCHANT BARS // 5 . HEAVY AND MEDIUM PLATE // 6 . COLD REDUCED SHEET // 7 . HOT ROLLED COILS FOR RE-ROLLING IN THE COMMUNITY // 8 . HOT ROLLED COILS FOR DIRECT USE AND EXPORT TO THIRD COUNTRIES // ( A ) 3 MM AND OVER // ( B ) LESS THAN 3 MM // 9 . HOT ROLLED STRIP INCLUDING TUBE STRIP // TOTAL 1 TO 9 // ( 1 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B - TELEPHONE 735 00 40 ); - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDINGS , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . N.B . THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 A OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINES 104 + 105 ; 2 : LINE 107 ; 3 : LINE 108 ; 4 : LINE 109 ; 5 : LINES 112 + 113 + 115 ; 6 : LINE 116 ; 7 : LINE 020 ; 8A : LINES 031 + 032 ; 8B : LINE 033 ; 9 : LINE 111 ). **** ANNEX 2 STATISTICS ON DELIVERIES OF CERTAIN STEEL PRODUCTS WITHIN THE MEANING OF THE TREATY ESTABLISHING THE ECSC EFFECTED DURING THE FIRST SIX MONTHS OF 1974 , DURING 1976 AND DURING THE FIRST AND SECOND QUARTERS OF 1977 // // COUNTRY : // WORKS : // QUARTER ( 1 ): // // COMPANY : // LOCATION : // // // ECSC LEVY NO : // QUESTIONNAIRE TO BE RETURNED DULY COMPLETED BY , AT THE LATEST , 20 JULY 1977 ( 2 ). // // // TO THE COMMUNITY // TO THIRD COUNTRIES // TOTAL // // UNIT : TONNES // 01 // 02 // ( 01 + 02 ) // // FINISHED ROLLED PRODUCTS OF ORDINARY STEEL : // 1 . HOT ROLLED COILS FOR RE-ROLLING IN THE COMMUNITY // 2 . HOT ROLLED COILS FOR DIRECT USE AND EXPORT TO THIRD COUNTRIES // ( A ) 3 MM AND OVER // ( B ) LESS THAN 3 MM // 3 . HOT ROLLED STRIP INCLUDING TUBE STRIP // ( 1 ) QUESTIONNAIRE TO BE COMPLETED THE FIRST AND SECOND QUARTERS OF 1974 AND FOR EACH OF THE FOUR QUARTERS OF 1976 AND FIRST AND SECOND QUARTERS OF 1977 . ( 2 ) INFORMATION TO BE SENT TO : - THE COMMISSION OF THE EUROPEAN COMMUNITIES , DIRECTORATE FOR STEEL , 200 RUE DE LA LOI , 1049 BRUSSELS ( TELEX 21877 COMEU B - TELEPHONE 735 00 40 ); - THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES , JEAN MONNET BUILDING , KIRCHBERG , LUXEMBOURG , PO BOX 1907 . N.B . THE DEFINITION OF DELIVERIES AND PRODUCTS CORRESPONDS TO THAT IN QUESTIONNAIRE 2-71 A OF THE STATISTICAL OFFICE OF THE EUROPEAN COMMUNITIES ( 1 : LINE 020 ; 2A : LINES 031 + 032 ; 2B : LINE 033 ; 3 : LINE 111 ).